Citation Nr: 1727431	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 29, 2007, for the grant of a 30 percent disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for the Veteran's service-connected PFB from 0 percent to 30 percent.  The RO made the 30 percent rating effective October 29, 2007.

In May 2013, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The claims file includes a transcript of that hearing.

The Board remanded this matter in February 2014 for the provision of notice, additional development, and readjudication.  The Board finds substantial compliance with its remand instructions, so it may proceed to their merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The record contains evidence not of record when the RO issued the most recent Supplemental Statement of the Case (SSOC), however, the evidence that is new and not duplicative (e.g., a VA examination related to hearing loss, VA medical records from 2015 and later) is not pertinent to the issue being decided.  The Board may proceed to the merits.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The July 2004 rating decision that denied a claim of entitlement to a compensable rating for the service-connected PFB was not appealed.

2.  It was first factually ascertainable on May 31, 2007, that the Veteran's PFB increased in severity sufficient to warrant a compensable rating.  Specifically, on that date, he was prescribed a corticosteroid for use on an as-needed basis and the prescription was continued for over twelve months.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  The criteria for an effective date of May 31, 2007, but no earlier, for the grant of entitlement to a 30 percent disability rating for the Veteran's service-connected PFB have been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.155 and 3.400(o) (2016); 38 C.F.R. § 3.157(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Effective Date of Increased Ratings:  General Principles

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2016).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2007) (discussed more below), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Pertinent Procedural History

In September 2003, the Veteran filed a claim for service connection and compensation for razor bumps.  In a July 2004 rating decision, the RO granted service connection for PFB, claimed as razor bumps.  The RO made service connection effective in September 2003, and assigned a 0 percent disability rating.  During the year after that decision was issued, the Veteran did not submit a notice of disagreement (NOD) with the 0 percent rating, nor any additional evidence.  The July 2004 rating decision assigning a non-compensable rating for PFB thus became final and constituted a final adjudication of any pending claims with respect to the PFB.  See 38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016); see also Jones v. Shinseki, 619 F.3d 1368, 1371-74 (Fed. Cir. 2010) ("a pending claim for benefits can be resolved by a later adjudication of an identical claim or a related claim because the later decision provides sufficient notice to the claimant that the pending claim has been finally resolved").  The Veteran generally argues his symptoms have been the same, thereby suggesting the initial rating should have been higher than zero percent.  However, because he did not appeal that decision and did not submit any relevant evidence within one year, the July 2004 determination is final.  

On October 29, 2007, the Veteran contacted VA by phone to request an increased rating for his service-connected PFB.  In a September 2008 rating decision, the RO increased the rating to 30 percent, effective October 29, 2007.  The Veteran filed a Notice of Disagreement with that decision and argues that the effective date of his increased rating should be earlier than the currently assigned effective date.  See November 2016 Appellate Brief; May 2013 Board Hearing Transcript.  Given the vagueness of the Veteran's contention, the Board will consider the possibility that a prior claim was filed and not acted upon, or that a decision on a prior claim did not become final.

Pertinent Medical History

Subsequent to the July 2004 rating decision, the Veteran sought VA medical care in April 2005 complaining of a facial rash.  He was diagnosed with folliculitis, but declined treatment at the urgent care, preferring to wait until his appointment at the dermatology clinic.  He told the physician's assistant that he was trying to get his "claim" established.  At his May 10, 2005, dermatology appointment, he was diagnosed with PFB and prescribed topical treatments, including desonide cream (a topical corticosteroid), to be used once daily "as needed".  The VA list of medications printed in February 2014 covers the entire period from 1997 through 2014, but does not reflect this prescription.  The order for the prescription is included in the Order Summary printed on the same date, but is marked as "cancelled."

The Veteran did not seek treatment for his PFB again until May 31, 2007.  The May 2007 VA Progress Note documents that the Veteran was establishing care as a new patient with a nurse practitioner.  He was diagnosed with folliculitis and prescribed fluocinonide (a topical corticosteroid) to be applied twice daily "as needed".  The VA list of medications printed in February 2014 documents the Veteran's May 2007 prescriptions, including that it was active through December 2007, then renewed for the period December 2007 through December 2008.


Diagnostic Code 7806

The rating criteria are relevant to determining when any factually ascertainable increase in severity warranted a compensable rating.  Therefore, the Board will set out the rating criteria under the applicable diagnostic code.  Importantly, the Veteran was assigned a 30 percent rating effective October 29, 2007, and he has not alleged entitlement to any higher rating.

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Analysis

In determining the correct effective date for a rating increase, the date an increase in disability was factually ascertainable must be established.  See February 2014 Board Remand; 38 C.F.R. § 3.400(o).  Here, the Veteran sought treatment for his PFB in April and May 2005, but the Board finds the evidence does not indicate an increase in severity.  The diagnosis was the same as the Veteran had previously had, the April and May 2005 records contain no indication of the extent of the involvement (e.g. whether it was more or less than previously), and the order for topical medication was on an "as needed" basis and was cancelled by the requesting physician.  On these facts, the Board finds that it was not factually ascertainable in April or May 2005 that the Veteran's PFB had increased in severity to a compensable degree.  The lowest compensable rating requires either that the condition affect a particular percentage of the body or of the exposed areas, but the 2005 records contain no information to ascertain whether this criteria was met.

The criteria are also met if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Viewing the records as a whole, including the fact that the prescription for the topical medications appears never to have been filled and to have been cancelled by the requesting physician, the Board finds that the April and/or May 2005 records do not establish (at least as likely as not) that "intermittent systemic therapy" with corticosteroids was "required" at that time.  In making this determination, the Board acknowledges that a prescribed topical corticosteroid does meet the criteria for "systemic therapy" under DC 7806 pursuant to currently controlling authority.  See Johnson v. McDonald, 27 Vet.App. 497, 502-503 (Mar. 1, 2016), appeal filed, Case No. 16-2144 (Fed. Cir.).  The Board finds, however, that the prescription was unfilled and cancelled and, based on the entire record, it was not factually ascertainable that the Veteran's PFB had increased in severity such that systemic therapy (such as with corticosteroids) was required for the requisite period of time.

From the May 31, 2007, VA Progress Note and subsequent records, it is factually ascertainable that therapy with topical corticosteroids was required for a period of over twelve months (though not constantly).  The prescription appears to have been used and, from the prescription list and Order Summary printed in February 2014, it was renewed to extend from, at least, May 2007 through December 2008.  The prescription was for twice daily use on an "as needed" basis.  The Board finds this meets the 30 percent criteria under DC 7806 as that diagnostic code has been interpreted by the Court of Appeals for Veterans Claims.  See Johnson, 27 Vet.App. at 502-503.  However, the precedential effect of the Johnson decision has been stayed in pertinent part for claimants, like the Veteran, who do not meet the qualifications for expedited proceedings under Rule 47(a) of the Court's Rules of Practice and Procedure.  See Johnson v. McDonald, 2016 U.S. App.Vet. Claims LEXIS 1528 (Oct. 6, 2016).  Until the appeal is resolved, the stay makes it inappropriate to adjudicate the issue of whether the treatment with topical corticosteroids would be sufficient, alone, to warrant a 30 percent rating.

The Board finds, though, that in the particular circumstances of this case, the May 2007 VA Progress Note constitutes the first evidence whereby an increase in severity is factually ascertainable.  This is so even if the Veteran's use of topical corticosteroids does not meet the 30 percent criteria under DC 7806 as that diagnostic code currently is interpreted by the Secretary of VA.  Here, VA already determined that the Veteran met the criteria for a 30 percent rating upon the first (June 2008) evaluation after the filing of his claim in October 2007 and that determination was based on the extent of involvement of his PFB rather than on the type of treatment used.  The Veteran sought treatment in May 2007 and the VA physician prescribed new, significant medication to treat his condition.  The records do not indicate that the Veteran's condition worsened from May 2007 (when the Veteran sought treatment due, presumably, to worsening symptoms) until June 2008 (a period during which he was receiving treatment with topical corticosteroids).  Rather, the Veteran's testimony and the available medical records suggest the extent of involvement in June 2008 was similar to that in May 2007 and likely slightly improved.  See, e.g., January 2008 VA Mental Health Note (noting with respect to PFB:  "Pt seen by derm in past and has not had relief with use of Cleocin and steroid creams."); March 2008 VA Dermatology Consult ("He has tried several therapy with [sic] have proven sub optimal in the past.....There is limited effectiveness with topical retinoids and antibiotics").  

Giving the Veteran the benefit of the doubt, it is first factually ascertainable that the Veteran's condition had worsened as of May 31, 2007, to an extent that warranted a 30 percent rating.  It is not factually ascertainable that the Veteran's condition had worsened prior to that date because, prior to reestablishing care with VA in May 2007, he had not sought treatment for the condition and there are no medical records that indicate the severity of the condition prior to May 2007.  As of May 2007, his physician determined that the condition was sufficiently severe to require significant treatment and, despite treatment that appears to have helped the condition (but did not resolve it), the severity of the condition met the criteria for a 30 percent rating in June 2008.

In summary, it was factually ascertainable that the Veteran's PFB met the 30 percent criteria beginning May 31, 2007.

Because entitlement to an increased rating was factually ascertainable beginning May 31, 2007, that is the appropriate effective date.  38 C.F.R. § 3.400(o).  If the date of claim is considered to be the October 29, 2007, informal claim via telephone call, then May 31, 2007, is within one year of that date, so May 31, 2007, is the correct effective date.  38 C.F.R. § 3.400(o)(2).

In addition, during the relevant time period, VA would accept an examination or hospitalization report as an informal claim if it met certain requirements.  38 C.F.R. § 3.157(a) (2007); but see Standard Claims and Appeals Forms, 79 Fed. Reg. 576601-01, 57675 (Sept. 25, 2014) (removing 38 C.F.R. § 3.157 effective March 24, 2015:  "VA has eliminated informal claims for increase or to reopen based on receipt of VA treatment, examination, or hospitalization reports, private physician medical reports, or state, county, municipal, or other government medical facilities to establish a retroactive effective date").  If the requirements were met, VA would accept the date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).

Here, the Veteran sought treatment and expressed interesting in establishing his "claim" in April 2005.  In addition, the Veteran sought treatment for and was prescribed medication for his PFB on May 31, 2007.  See May 2007 VA Progress Note.  Arguably, either of these two medical reports could constitute a claim of entitlement to a compensable rating for the PFB under former 38 C.F.R. § 3.157.  See Massie v. Shinseki, 724 F.3d 1325, 1328 ("The report of examination must identify a specific, particular examination to qualify as an informal claim for increased benefits" and "must indicate that the veteran's disability has worsened.").

The result in this matter is no different, though, if the date of claim is in April 2005, May 2007, or October 2007.  The May 31, 2007, treatment record provides the first evidence from which it is factually ascertainable that the Veteran's PFB symptoms met the criteria for a compensable rating.  The April and May 2005 medical records, as discussed above, do not indicate the extent of involvement of the condition and the medical records indicate the prescription for topical medication was cancelled.  The Veteran did not again seek treatment for the condition until May 2007.  It was not factually ascertainable prior to May 2007 that the Veteran's condition had increased in severity sufficient to warrant a higher rating.

The Veteran cannot be assigned an effective date for an increased rating prior to the date entitlement to a higher rating is established.  38 C.F.R. § 3.400(o)(1) (if an increase occurs after the date of claim, the date of the increase is the effective date).  Because entitlement to an increase was first ascertainable from the May 2007 treatment record and entitlement was factually ascertainable within one year of the October 29, 2007, informal claim via telephone, May 31, 2007, is the proper effective date, whichever of the April 2005, May 2005, May 2007, or October 2007 communications this matter is considered to have arisen from.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.157 and 3.400(o)(1) and (2).

Accordingly, entitlement to an effective date of May 31, 2007, but no earlier, for a 30 percent rating for the Veteran's service-connected PFB is granted.  Entitlement to any earlier effective date for a compensable rating for PFB is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In May 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in March 2008 prior to the initial adjudication of his claim and in February 2014, pursuant to the Board's remand instructions.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant records not associated with the claims file.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  In making this determination, the Board notes that the RO obtained the records the Board requested in its February 2014 remand.

VA also satisfied its duty to obtain medical examinations.  The Veteran was examined in June 2008 in connection with the claim on appeal.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, the examination was conducted shortly after receiving the Veteran's October 2007 explicit claim, so the Veteran was not prejudiced with respect to the effective date claim by an unreasonable delay on the part of VA in affording him an examination.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to an effective date of May 31, 2007, but not earlier, for a 30 percent rating for service-connected pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


